Title: To Benjamin Franklin from Samuel Vaughan, 3 May 1784
From: Vaughan, Samuel
To: Franklin, Benjamin



Dear Sir,
Philadelphia 3d. May 1783 [i.e., 1784]

Shortly after my last, the foregoing petition was presented to the Assembly; it was referred to the Committee of ways & means, who made a favorable Report, the day before their adjournment; therefore not time to have procured leave to bring in a Bill, which have good reason to believe, would then have

been readily granted. But some persons are now making interest against the prayer, saying it would be injurious to the proposed plan of making shady walks, by avenues of Trees. Pity it is that another year has passed without planting them, to bring them the sooner to maturity.
I conceive the Buildings would not only be very ornamental, but contribute to the encrease of cool agreeable shade; should You be of the same opinion, the writing Your sentiments thereon, may have great effect & arrive before the motion is made; as the House has adjourned until the 16th. of August.
I well know this Business is less important than such in which You are generally engaged, nor should I have troubled You with this application, but under a persuasion it will have a tendancy to the advancement of knowledge & Sience, as well as contribute to the health & pleasure of the Citizens at large. The family all join in most affectionate regard, with, Dear Sir, Your assured & mo: obedt. hble Servt

Saml Vaughan

 
Addressed: To His Excellency / Benjn. Franklin / Passy / near Paris
